IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


PLASTERER EQUIPMENT CO., INC.,             : No. 449 MAL 2018
                                           :
                   Respondent              :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
REGIONAL ORTHOPEDIC                        :
ASSOCIATES, P.C.,                          :
                                           :
                   Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 7th day of January, 2019, the Petition for Allowance of Appeal is

DENIED.